Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

GAS DIFFUSION ELECTRODE AND FUEL CELL

Examiner: Adam Arciero	SN: 16/333,768	Art Unit: 1727	February 12, 2021

The Application filed on March 15, 2019 has been received.  Claims 1-6 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2006/0046926 A1; herein referred to as Ji ‘926) in view of Ji et al. (US 2010/0028750 A1; herein referred to as Ji ‘750).
As to Claims 1-2 and 5-6, Ji ‘926 discloses a gas diffusion electrode for a fuel cell, comprising: a conductive porous substrate 5b and a microporous layer 2b on at least one side of said substrate and penetrating into said substrate (Fig. 4b, Abstract and paragraphs [0044]).  Ji ‘926 further teaches wherein the penetration of the microporous layer into the substrate can range up to about 100 microns and wherein the thickness of the microporous layer is from about 10-30 microns (claim 5) (paragraph [0044]).  This teaching of the penetration with respect to the thickness of the prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the penetration of the microporous layer with respect to the thickness of the microporous layer to be within the claimed ranged because Ji ‘926 teaches that a gas diffusion electrode with improved performance can be provided (Abstract).  Ji ‘926 does not specifically disclose the claimed range of the total of regions passing through said microporous layer in the thickness direction.
However, Ji ‘750 teaches of a gas diffusion electrode comprising a porous substrate with a microporous layer provided on at least one side thereof and penetrating into the pores of said porous substrate (Abstract and paragraph [0021]).  Ji ‘750 does not specifically teach the claimed range of the total of regions passing through said microporous layer in the thickness direction.  However Ji ’750 recognizes the porosity and tortuosity for gas transporting as result-effective variables in providing a microporous layer with increased gas transport resistance (Abstract).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the total number of pass through regions with the claimed area ratio to be within the claimed range because Ji ‘750 teaches that a microporous layer with increased gas transport resistance is provided (Abstract).
3 (paragraph [0022]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the current density of the conductive porous substrate of Ji ‘926 to be within the claimed range because Ji ‘926 teaches that a gas diffusion electrode with improved performance is provided (Abstract).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record, Ji ‘926 and Ji ’750, do not specifically disclose, teach, or fairly suggest the claimed fluorine intensity in the claimed non-penetration portion of the microporous layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727